DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 3/16/22.
112 rejection is withdrawn since amended accordingly.
Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive.
1] applicant argues: (summary Remarks 3/16/22, pg 9-12)(emphasis added)
III. Rejections under 35 U.S.C. § 103.
a. Claims 1-20 are rejected under 35 U.S.C § 103 over Zimmerman (U.S. Pub. No. 2018/0027006 Al) in view of Amarendran (U.S. Pub. No. 2021/0026982 Al).
Regarding claims 1, 8, and 15, Applicant respectfully traverses the rejections since Applicant's claimed combination, as exemplified in claim 1, includes at least the limitations not taught or suggested in Zimmerman and Amarendran of:
... (b) consolidating, by the one or more computing devices, the one or more data streams into a single data stream, wherein the single data stream includes a field indicating from which of the one or more remote sources the textual data for each of the one or more data streams originates;
( c) transmitting, by the one or more computing devices, the single data stream to an analytics engine;
( d) determining, with the analytics engine, whether the textual data of each of the one or more data streams contains a sensitive data using a reference table; and
(e) based on the determining in (d), transmitting, by the one or more computing devices, a request to the one or more remote sources to delete the textual data.
[ deletions for clarity].
1. Zimmerman.
Zimmerman discusses a cyber intelligence system, a unified application firewall, and a cloud security fabric that has enterprise APIs for connecting to information technology infrastructure of an enterprise. See Zimmerman, Abstract. Examiner cites to Zimmerman as purportedly teaching the claimed subject matter of "(c) transmitting, by the one or more computing devices, the single data stream to an analytics engine," and "( d) determining, with the analytics engine, whether the textual data of each of the one or more data streams contains a sensitive data using a reference table." Non-Final Office Action, p. 7. Examiner cites to Zimmerman's teaching of an online detection function 608 as being the claimed analytics engine. Id. For the teaching of "determining, with the analytics engine, whether the textual data of each of the one or more data streams contains a sensitive data using a reference table," Examiner points to Zimmerman's teaching of the user behavioral platform 500. Thus, Examiner cites to two different components of Zimmerman (the online detection function 608 and the user behavioral platform 500) as teaching the functions of the claimed analytics engine. Two different and distinct elements in Zimmerman cannot teach the analytics engine. For this reason alone, Examiner has not shown that Zimmerman discloses the claimed subject matter.
…
	
	The examiner respectfully disagrees.
	Specifically,  applicant’s specification discloses claimed analytics engine implemented with, or as a part of, a cloud computing system (i.e. distributed  2 … n different and distinct elements) (see IFW [23]).
Furthermore,  applicant’s specification discloses modules may be implemented as instructions stored on a medium … to be executed by one or more computing units such as processor, special purpose computer, integrated circuit, integrated circuit cores or a combination thereof (i.e. distributed  2 … n different and distinct elements) and the medium may be integrated as part of system 100 or installed as a removable portion of system (i.e. distributed  2 … n different and distinct elements) (see IFW [36]).
Furthermore,  applicant’s specification discloses example architecture of components implementing system … control unit may execute software … may be implemented in a number of different ways ..control unit may be processor, ASIC, embedded processor, microprocessor, hardware control logic, hardware finite state machine (FSM), DSP, FPCA or a combination thereof (i.e. distributed  2 … n different and distinct elements) (see IFW [41]).
Furthermore,  applicant’s specification discloses control interface may be implemented in different ways and may include different implementations … control interface may be implemented with pressure sensor, inertial sensor, MEMS, optical circuitry, waveguides, wireless circuitry, wireline circuitry to attach to a bus, API or a combination thereof (i.e. distributed  2 … n different and distinct elements) (see IFW [43]).
Furthermore,  applicant’s specification discloses the storage unit, communication unit, communication path, communication unit, user interface – indeed method, process, apparatus, device, product and system may all be implemented in different ways and “combination(s) thereof” (i.e. distributed  2 … n different and distinct elements) (see IFW [44-50]) and that the disclosed details of disclosed system are not intended to be exhaustive or to limit the disclosed system to the precise form … various equivalent modifications are possible as those skilled in the relevant art recognize … alternative implementations may perform steps, processes or methods in a different order … may be deleted, moved, added, subdivided, combined or modified to provide alternative or sub-combinations (i.e. distributed  2 … n different and distinct elements) (see IFW [51]).
That is, consistent with application’s very broad disclosure and very broad claim language, the broadest reasonable interpretation of “analytics engine” is disclosed by Zimmerman.

2] applicant argues: (summary Remarks 3/16/22, pg 9-12)(emphasis added)
…
The online detection function 608 of Zimmerman is described as a component of the stream processing component 626. See Zimmerman, [0192]. Specifically, Zimmerman states "[a]n online detection function 608 may consist of a set of activities that may perform online analysis of events and may raise alerts about possible security issues." Id. The user behavioral platform 500 is described as a separate component that "can provide extensive data on applications and users, thereby enabling more sophisticated cyber intelligence and analytics." Thus, the online detection function 608 functions to perform online analysis of events, while the user behavioral platform 500 analyzes user activities. While both are described as performing some type of analytics, neither indicate determining whether the textual data of each of the one or more data streams contains a sensitive data using a reference table. Thus, neither of the cited components of Zimmerman operate on data stream.
…
The examiner respectfully disagrees. See response to argument 1] above.
Furthermore, Zimmerman fig 6 of the UBA platform discloses collection components including through APIs that handle events and log information that fetch new data and feed it into the message bus (i.e. the textual data of each of the one or more data streams) (Zimmerman: fig 6, [182-183]) and a parse stream processing sub-component connected to adapters in collection component (i.e. the textual data of each of the one or more data streams) (Zimmerman: fig 6, [185]) and the stream processing component includes an enrichment flow that may transform raw events through a parse function, unify function and enrich function (i.e. the textual data of each of the one or more data streams) (Zimmerman: fig 6, [188-189]).
Furthermore, Zimmerman fig 13 discloses analyzers/analytics receiving and sending data to/from text extractors (i.e. the textual data of each of the one or more data streams) and fig 1 policy API and other APIs implementing the policies may automatically extract data via a given API  (i.e. the textual data of each of the one or more data streams) to invoke and integrate data into relevant work flows for various modules (Zimmerman: [0104-108]). 
That is, consistent with very broad claim language, the broadest reasonable interpretation of “textual data of each of one or more data streams” is disclosed by Zimmerman.

3] applicant argues: (summary Remarks 3/16/22, pg 9-12)(emphasis added)
…
Additionally, Examiner cites to Zimmerman's paragraphs [0198], [0199]1, [0382], and [0383], as purportedly teaching the claimed reference table. Applicant does not believe these paragraphs teach or suggest the claimed reference table. Paragraphs [0198] and [0199] merely discuss offline processing activities of offline detection activity using machine learning models. Paragraphs [0382] and [0383] discuss the various criteria that may be handled by the policy automation engine 116 of Zimmerman. Examiner points to Table 1 in Zimmerman as purportedly disclosing the claimed reference table. Table 1 of Zimmerman, however, is not equivalent to the claimed reference table because the claimed reference table is described as referring "to a data structure ... containing keywords and/or regular expressions used to match to the textual data." See Applicant's specification, [26] (as filed). Table 1, however, only shows examples of types of criteria and is meant to be a table summarizing the same in Zimmerman's specification. Thus, it is not used by any computer implemented system, whereas the claimed reference table is a part of how the claimed subject matter determines whether data streams contain sensitive data. Therefore, the two are not equivalent, and Zimmerman does not teach or suggest the claimed "reference table."
…
The examiner respectfully disagrees. See response to argument 2] above.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “using a reference table ”) has been given its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner respectfully disagrees with applicant’s interpretation of, “using a reference table”.
Zimmerman discloses using a reference table (Zimmerman: fig 14, 16-18, [0222; 333; 365; 372; 393]: fig 17 … one example of a binary tree serialized as a JSON object and stored in policy table of policy storage facility 1706 such as in HSTORE table or JSON column (see with [0365; 372] - using a reference table) [0393] … fig 14 … policies are expressed as trees 1402 of simple backend criteria combined with logical operators and tree 1402 captures a logical structure of the policy automation engine may include user interface (UI) criteria which may implement objects that extend a set of base criteria to policies that operate on the criteria (see with [0393] - using a reference table) [0365]  … a policy helper may provide service instantiating UICriteria objects and formatting responses that may contain a set of criteria fingerprint regular expressions (regexes) such as for routing criteria tree to UICriteria objects (see with [0393] - using a reference table) [0372]).

4] applicant argues: (summary Remarks 3/16/22, pg 9-12)(emphasis added)
…
2. Amarendran.
Examiner cites to Amarendran as purportedly teaching the claim limitation of "transmitting, by the one or more computing devices, a request to the one or more remote sources to delete the textual data. See Non-Final Office Action, pp. 8-9. Applicant respectfully submits that Amarendran is different from the claimed subject matter because, the claimed subject matter requires a request to be made to a remote source to perform the deletion. The system in Amarendran, however, does not make any such request and performs a deleting process itself See Amarendran, [0288], [0298], [0312], [0318]. Therefore, Amarendran functions is a fundamentally different way than the claimed subject matter. Additionally, while Amarendran discussed a request that is made to remove personal identifying information, the request made in Amarendran is different from the one in the claimed subject matter in that the request of Amarendran is made by a user wanting to delete the data. The request in the claimed subject matter originates from the analytics engine, which generates the request based on the determining that the data streams contains sensitive information. See Applicant's specification, [30] (as filed). Thus, the source and manner in which the requests are made are different. This differentiates Amarendran and the claimed subject matter. Therefore, Amarendran does not teach or suggest the claimed subject matter.
…
The examiner respectfully disagrees. See response to argument 1] above.
Specifically, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies is not present in the claim as filed “transmitting, by the one or more computing devices, a request to the one or more remote sources to delete the textual data.” Instead, the claim more broadly recites “transmitting, by the one or more computing devices, the single data stream to an analytics engine” with no requirement of co-location, remote or otherwise as claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Claim Interpretation
Per applicant’s specification discloses claimed analytics engine implemented with, or as a part of, a cloud computing system (i.e. distributed  2 … n different and distinct elements) (see IFW [23]). Therefore, “analytics engine” is reasonably broadly interpretable as 1 2 … n elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0027006 A1 to Zimmerman et al. (“Zimmerman”) in view of U.S. Patent Publication No. 2021/0026982 A1 to Amarendran et al. (“Amarendran”).
As to claim 1, Zimmerman discloses a computer implemented method for data loss prevention (Zimmerman: fig 1-82, [0009-96; 97-115]: CSF (cloud security fabric) and modules allow transition to centralized unified strategic security across disparate platforms … provide DLP (data loss prevention) services or make sure PHI (personal health information) data not stored … can stream data through CSF via an API which will identify risks, PHI data will optionally allow encrypt or ‘scrub’ (delete) [0013-114] … methods and systems … components or modules (units) content inspection and analysis including metadata, contextual and user behavior analysis (control unit(s)) [0012] … cloud security fabric deployed such that it relates to interfaces (APIs), cloud-cloud interfaces, SaaS- SaaS interfaces (communication unit(s)) [0014]), the method comprising:
(a) receiving, by one or more computing devices and from one or more remote sources, one or more data streams each containing a textual data (Zimmerman: fig 5-13, [0122-365]: fig 5-6 see fig 6 multiple arrows at 602 collection (receiving, by one or more computing devices) and component Google 604 Salesforce 606 Microsoft 608 adapters (one or more remote sources) API (log) API (events) (one or more remote sources) into raw stream(s) 612 collecting events and similar data from various platforms such as through APIs in at least two parts of data pipeline vendor specific and vendor agnostic data collection … APIs may have differing formats and different semantics (one or more data streams each containing a textual data) [0161-164] …);
(b) consolidating, by the one or more computing devices, the one or more data streams into a single data stream (Zimmerman: fig 5-13, [0122-365]: fig 5-6 … vendor specific collection and processing … having various adapters deployed to collect data (… by the one or more computing devices ….) such as events obtained from log files and other sources (… one or more data streams) [0163] … vendor-specific part of data processing pipeline takes raw data stream(s) 612 coming in from vendor and transforms it into a more uniform structure that may be ingested by downstream subsystems (consolidating, by the one or more computing devices, the one or more data streams into a single data stream) [0165] … a series of workers grab items off raw data stream(s) 612 and normalize into vendor-agnostic schema … UBA/ UEBA (user and entity behavior analyses) includes stream processing taking raw stream(s) 612, parsing stream(s) 632 and unifying it 634 (consolidating, by the one or more computing devices, the one or more data streams into a single data stream) [0167-168] and see also discussion of online detection applying rules over these incoming events  forming aggregates (i.e. these aggregates were consolidated into single event types) [0180]), 
wherein the single data stream includes a field indicating from which of the one or more remote sources the textual data for each of the one or more data streams originates (Zimmerman: fig 5-13, [0122-365]: fig 5-6 … stream processing component 626 includes enrichment flow 630 which reads and transforms raw events through parse function (textual data) 632  parsing various input formats into common/ standardized format for common fields that may be timestamps … ip_address and user_login … asset_modify information of assets characterized in various platforms, login characterized in various platforms and login_fail tracking failed login attempts tracked in various platforms (includes a field indicating from which of the one or more remote sources the textual data for each of the one or more data streams originates) [0188-191] … UBA DLP content pieces may have a vendor-unique ID, name and mime type and date stamps (includes a field indicating from which of the one or more remote sources the textual data for each of the one or more data streams originates) [0227-228] … … events may have a when, who, where and whom associated with them (includes a field indicating from which of the one or more remote sources the textual data for each of the one or more data streams originates) [0236]);
(c) transmitting, by the one or more computing devices, the single data stream to an analytics engine (Zimmerman: fig 5-13, [0122-365]: fig 5-6 … stream processing component may include online detection function 608 (analytics engine) consisting of activities that perform online analysis of events and may raise alerts about possible security issues that may be rule-based activities 638, anomaly detection activities 640 and machine learning model application activities 642 … detecting behavioral patterns that may be abnormal related to a baseline [0192-196] … );
(d) determining, with the analytics engine, whether the textual data of each of the one or more data streams contains a sensitive data using a reference table  (Zimmerman: fig 5-14 & 16-18, [0122-409]: fig 6 … the UBA platform discloses collection components including through APIs that handle events and log information that fetch new data and feed it into the message bus (i.e. the textual data of each of the one or more data streams) [0182-183] … a parse stream processing sub-component connected to adapters in collection component (i.e. the textual data of each of the one or more data streams) [0185] … the stream processing component includes an enrichment flow that may transform raw events through a parse function, unify function and enrich function (i.e. the textual data of each of the one or more data streams) [188-189] 
… fig 5-6 …UBA solution may consolidate policies to enable similar resolution and investigation by grouping incidents with similar characteristics … to allow refinement of sensitive user activities triggering according to policy such as during defined time periods or locations … may define sensitive user categories such as administrative users, users with access to configuration of security settings or users with access to secrets …  (see with [0182-183; 188-189] - determining, with the analytics engine, whether the textual data of each of the one or more data streams contains a sensitive data …) [0144-147]
… fig 17 … one example of a binary tree serialized as a JSON object and stored in policy table of policy storage facility 1706 such as in HSTORE table or JSON column (see with [0365; 372] - using a reference table) [0393] … fig 14 … policies are expressed as trees 1402 of simple backend criteria combined with logical operators and tree 1402 captures a logical structure of the policy automation engine may include user interface (UI) criteria which may implement objects that extend a set of base criteria to policies that operate on the criteria (see with [0393] - using a reference table) [0365]  … a policy helper may provide service instantiating UICriteria objects and formatting responses that may contain a set of criteria fingerprint regular expressions (regexes) such as for routing criteria tree to UICriteria objects (see with [0393] - using a reference table) [0372]
 … excessive activity detection task triggers an incident when a specific type of event or group of events occurs over predetermined threshold … threshold determined by calculating baseline activity and statistical measure used to distinguish abnormal from baseline levels of actions (see with [0393; 365; 372] - using a reference table) [0148-149] and see fig 17 [0374-408] table 1 example criteria handled by policy automation engine 116 and comparisons that  may be undertaken ((see with [0393; 365; 372] - using a reference table) [0382-383] and example multiple criteria policies evaluated as binary expression trees stored in a policy table of policy data 1706 as HSTORE table or JSON column (… using a reference table) [0392-393]).
Zimmerman did not explicitly disclose (e) based on the determining in (d), transmitting, by the one or more computing devices, a request to the one or more remote sources to delete the textual data (emphasis added).
Specifically, Zimmerman discloses (e) based on the determining in (d), transmitting, by the one or more computing devices, a request to the one or more remote sources in response to the textual data (Zimmerman: fig 5-13, [0122-365]: fig 5-6 … UBA platform 500 used for identifying sensitive content of organization through NLP (natural language processing) and machine learning can focus behavior analysis over sensitive data (based on the determining in (d) …) [0138] … UBA solution may include response actions such as reset password, disable user, end user compromise validation or other security offerings (see with [0138] - transmitting, by the one or more computing devices, a request to the one or more remote sources in response to the textual data) [0141]).
Zimmerman further discloses CSF (cloud security fabric) and modules allow transition to centralized unified strategic security across disparate platforms … provide DLP (data loss prevention) services or make sure PHI (personal health information) data not stored … can stream data through CSF via an API which will identify risks, PHI data will optionally allow encrypt or ‘scrub’ (delete) (Zimmerman: [0013-114]).
Nonetheless, Zimmerman did not explicitly disclose (e) based on the determining in (d), transmitting, by the one or more computing devices, a request to the one or more remote sources to delete the textual data (emphasis added).
Amarendran discloses (e) based on the determining in (d) (Amarendran: fig 3-7, [0018-22; 272-330]: fig 3-4 … content analyzer may determine whether first portion of file includes sensitive data by applying one or more regular expressions (regex) … one or more prediction functions generated using machine learning algorithm to determine whether includes sensitive data [0294] … tagging or labeling file that includes sensitive data … sensitive score … different files associated with different degrees of sensitivity [0295]), 
transmitting, by the one or more computing devices, a request to the one or more remote sources to delete the textual data (emphasis added) (Amarendran: fig 3-7, [0018-22; 272-330]: fig 3-4 … data governance rules can include any type of action performed on determination of sensitivity of data .. may include deleting or encrypting portion of files that includes sensitive data (textual data) … may include anonymizing sensitive data (transmitting, by the one or more computing devices, a request to delete the textual data) [0298]  fig 3-4 & 6… the file may be associated with live data e.g. primary data 112, archived data, backed up data, e.g. secondary copies 116 and a job directed to any combination of these different types of data  … for instance, when an employee leaves an organization, it may be desirable to identify all data associated with the employee to determine whether the data should be sanitized to remove (delete) any PII (personal identifying information) (sensitive textual data) that the organization may no longer have the right to maintain under certain privacy laws  (a request to the one or more remote sources to delete the textual data) [288; 312] ... identifying data responsive to the request (see [0312] - to be forgotten/ delete) may include accessing primary data 112 and/or accessing secondary copies 116 [0314] … index server 304 may remove (delete) the sensitive data responsive to request (see with [288, 312;314] - a request to the one or more remote sources to delete the textual data) [318]).
Zimmerman and Amarendran are analogous art because they are from the same field of endeavor with respect to sensitive data.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate to substitute the strategies by into the method by Zimmerman.  The suggestion/motivation would have been to help businesses identify data that may be sensitive and comply with certain privacy laws such as GDPR (general data protection regulation (Amarendran: [0004; 6]) and for systems hosting services such as SaaS, PaaS and ASPs that enable a user such as a customer or employee to “request to be forgotten” (Amarendran: [0071; 312]).
As to claim 2, Zimmerman and Amarendran disclose wherein the determining in (d) is performed by applying a filtering logic, wherein the filtering logic matches one or more keywords or one or more regular expressions to the textual data, and wherein the one or more keywords and the one or more regular expressions are stored in the reference table (Zimmerman: fig 5-16, [0122-373]: fig 9 … a regular expression (regex) module …includes use of C language extension such as python regex extension (filtering logic matches one or more keywords or one or more regular expressions to the textual data) … analyzers 914 comprise python processes that analyze content for items of interest (the determining in (d) is performed by applying a filtering logic)… analyzer may call on capabilities housed in different processes/libraries, local or remote … used for regulatory content analysis, list analysis (including custom lists) (the one or more keywords and the one or more regular expressions are stored in the reference table), text or binary fingerprinting and the like (the one or more keywords and the one or more regular expressions are stored in the reference table) [0333] …fig 16 …  policy helper service … contains a set of fingerprint regular expressions (regexes) such as for routing criteria trees to UI criteria objects (determining in (d) is performed by applying a filtering logic …) … per fig 16, a tree may express criteria fingerprints including logical combinations based on or/and ops, in this example, relating to access with respect to users, groups, roles (see with [0333] - the filtering logic matches one or more keywords or one or more regular expressions to the textual data, and wherein the one or more keywords and the one or more regular expressions are stored in the reference table) [0372]).
For motivation, see rejection of claim 1.
As to claim 3, see similar rejection to claim 2 where the method is taught by the method.
As to claim 3, Zimmerman and Amarendran further disclose wherein the filtering logic is implemented with a query language (Zimmerman: fig 5-16, [0122-373]: fig 8-9 … set of Python processes responsible for taking and responding to requests (see with [0323] - filtering logic is implemented with a query language) [0331] … analyzers 914 comprise python processes that analyze content for items of interest  … analyzer may call on capabilities housed in different processes/libraries, local or remote (see with [0323] - filtering logic is implemented with a query language) [0333] … access to CSF 100 by users or API calls … routed to web/API server retrieving requested data from storage e.g. Postgres SQL (implemented with a query language) [0323]  …).
For motivation, see rejection of claim 1.
As to claim 4, see similar rejection to claim 2. 
As to claim 4, Zimmerman and Amarendran further disclose wherein the one or more keywords and the one or more regular expressions are customizable for each of the one or more remote sources (Zimmerman: fig 5-16, [0122-373]: fig 9 … a regular expression (regex) module …includes use of C language extension such as python regex extension (one or more keywords and one or more regular expressions) … analyzers 914 comprise python processes that analyze content for items of interest (for each of the one or more remote sources)… analyzer may call on capabilities housed in different processes/libraries, local or remote … used for regulatory content analysis, list analysis (including custom lists) (one or more keywords and the one or more regular expressions are customizable for each of the one or more remote sources), text or binary fingerprinting and the like (one or more keywords and the one or more regular expressions are customizable for each of the one or more remote sources) [0333]).
For motivation, see rejection of claim 1.
As to claim 5, Zimmerman and Amarendran disclose wherein the transmitting in (e) is performed by transmitting the request to a serverless function of a cloud computing service to delete the textual data (Amarendran: fig 3-7, [0018-22; 272-330]: … classification policy can be implemented using cloud-based techniques, for example, cloud storage and storage manager provider over API to classify data  (serverless function of a cloud computing service) [0244] …  there is an increased demand to off-load resource intensive information management tasks away from production devices in order to maximize production efficiency … system configured to use backup or other secondary copy data to synchronize a source subsystem with a destination subsystem e.g. failover site … referred to as live synchronization … destination site remote location from production site (serverless function of a cloud computing service) [0256] … fig 3-4 … data governance rules can include any type of action performed on determination of sensitivity of data .. may include deleting or encrypting portion of files that includes sensitive data (textual data) … may include anonymizing sensitive data (see with [02244; 256] - transmitting in (e) is performed by transmitting the request to a serverless function of a cloud computing service to delete the textual data)) [0298]; 
Zimmerman: fig 5-16, [0122-373]: … architecture may include queuing capability for analysis task such as enabled by RabbitMQ (serverless function of a cloud computing service) and backed up by an elastic cache, such as ElasticCache (serverless function of a cloud computing service) for task state monitoring and providing content analysis task state and cache results [0330] … CSF (cloud security fabric) and modules allow transition to centralized unified strategic security across disparate platforms … provide DLP (data loss prevention) services or make sure PHI (personal health information) data not stored … can stream data through CSF via an API which will identify risks, PHI data will optionally allow encrypt or ‘scrub’ (delete) (see with [0330] - transmitting in (e) is performed by transmitting the request to a serverless function of a cloud computing service to delete the textual data) [0013-114]).
For motivation, see rejection of claim 1.
As to claim 6, Zimmerman and Amarendran disclose generating, by the one or more computing devices, one or more metrics based on the determining in (d) (Zimmerman: fig 5-16, [0122-373]: … UBA pipeline scalable requirements may be configured to manage preferences … performance measurements and metrics for each stage and component of the UBA processing pipeline [0173] …); and
transmitting, by the one or more computing devices, the one or more metrics for display on a display interface (Zimmerman: fig 5-16, [0122-373]: … metrics may include ones that permit auto-scaling metrics that allow an operator (i.e. for display on a display interface) to deduce cost of servicing a request or the like [0328] and see figs 4, 31, 43, 52, 58-61, 66-72 & 81, [0018; 57; 102; 108; 119; 155-159; 445; 459; 535; 558; 582-588]: configuring dashboard (for display on a display interface) and displayed security/ trust/ risk scores and/or heat maps (one or more metrics for display) for users, incidents, objects etc and may be interactive allowing user to select and filter by any of the attributes [0587]).
For motivation, see rejection of claim 1.
As to claim 7, Zimmerman and Amarendran disclose wherein (a)-(e) are implemented in a cloud computing service (Zimmerman: assignee: CLOUDLOCK Inc; abstract; fig 5-16, [0122-373]:… data of enterprise occurring on a plurality of cloud-enabled platforms including PaaS/IaaS platforms (cloud computing service(s)) with various modules deployed in cloud security fabric (abstract)).
For motivation, see rejection of claim 1.
As to claims 8-14, see similar rejection to claims 1-7, respectively, where the medium is taught by the method.
As to claims 15-20, see similar rejection to claims 1-7, respectively, where the system is taught by the method.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455